Citation Nr: 0106153	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right femur fracture prior to 
October 25, 1994.  

2.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a right femur fracture after 
October 25, 1994.  

3.  Entitlement to an original disability rating in excess of 
10 percent for the residuals of left second, third, fourth, 
and fifth metatarsals fractures with surgical scars.  

4.  Entitlement to an increased (compensable) disability 
rating for leg scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Boston, 
Massachusetts and Los Angeles, California ROs.  The Los 
Angeles, California RO currently has jurisdiction of the 
veteran's claims folder.

In April 1979 the Boston, Massachusetts RO granted 
entitlement to service connection for the residuals of a 
right femur fracture, assigned a 10 percent disability 
rating, the residuals of second, third, fourth, and fifth 
metatarsals fractures with surgical scars, assigned a 10 
percent disability rating, and right leg scars, assigned a 0 
percent disability rating.  The veteran submitted a notice of 
disagreement as to the assigned compensation ratings in 
September 1979, and subsequent to an October 1979 statement 
of the case perfected his appeal.  As the record does not 
indicate these matters have been withdrawn or finally 
adjudicated, the Board finds the issues listed on the title 
page of this decision remain on appeal.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that separate or 
"staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The record reflects that in April 1980 the RO granted 
entitlement to a temporary total rating based upon 
hospitalization effective from November 12, 1979, and 
assigned a 10 percent evaluation from March 1, 1980 for the 
residuals of a right femur fracture.  The Boston, 
Massachusetts RO confirmed the assigned disability ratings in 
decisions dated in July 1983, June 1988, and January 1992.  

In September 1992 the RO granted entitlement to a temporary 
total rating based upon hospitalization effective from June 
9, 1992, and assigned a 10 percent evaluation from August 1, 
1992.  A January 1995 hearing officer's decision found the 
veteran's appeal from the January 1992 rating decision was 
not timely but that the appeal was timely from the September 
1992 rating decision.

In July 1996 the RO granted entitlement to a 20 percent 
disability rating for the residuals of a right femur fracture 
with surgical scars and right knee arthritis and, in essence, 
found no clear and unmistakable error in the April 1979 
rating decision as to the compensation level assigned for 
right leg scars.

This case was before the Board in June 2000.  At that time, 
the case was remanded for a personal hearing before a member 
of the Board pursuant to 38 C.F.R. § 20.700 (2000).  Such a 
hearing was conducted before the undersigned in December 
2000, and a transcript has been added to the claims file.

In its earlier remand, the Board found that, in light of the 
veteran's timely disagreement with the April 1979 rating 
decision, the issues of whether an appeal from a January 1992 
rating decision was timely filed and whether the 
April 20, 1979 rating decision involved clear and 
unmistakable error are moot.  


REMAND

The record reflects that the veteran failed to report for 
scheduled examinations in July 1998 and February 1999.  At a 
personal hearing in June 2000, he continued to assert that he 
should be granted ratings in excess of those currently 
assigned for service-connected residuals of a right femur 
fracture, residuals of second, third, fourth, and fifth 
metatarsals fractures with surgical scars, and for right leg 
scars.  VA has not examined the veteran since 1995.  

Where a veteran fails without good cause to report for 
examinations requested in connection with an original claim, 
the claim will be evaluated on the basis of the evidence of 
record.  38 C.F.R. § 3.655 (2000).  However, the veteran has 
not previously been apprised of the provisions of 38 C.F.R. 
§ 3.655.  In testimony at the December 2000 hearing, he 
indicated that he would now report for an examination.

It is the Board's conclusion that a current examination is 
necessary.  With regard to the right lower extremity 
disorder, classified as residuals of a right femur fracture 
with scars and arthritis of the right knee, VA's General 
Counsel held that a veteran who has arthritis and instability 
in his knees may receive separate ratings under Diagnostic 
Codes 5003 and 5257 when the disability meets the criteria 
for the minimum compensable evaluation under each diagnostic 
code.  VAOPGCPREC 9-98 (1998), VAOPGCPREC 23-97 (1997).  

The Board recognizes that the following explanation regarding 
the directives of DeLuca, supra, have been provided to the 
veteran in various supplemental statements of the case (SSOC) 
in July 1996 and September 1998.  However, the RO has been 
unable to properly apply these directives to the veteran's 
disabilities of the musculoskeletal system in that he has not 
reported for scheduled examinations.

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran, a remand for VA examination to 
ascertain the degree of impairment for the service-connected 
disabilities is required.  Green v. Derwinski, 1 Vet. App. 
121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000).  

The veteran also testified at the December 2000 hearing that 
he had received a disability retirement from the United 
States Postal Service due to his service connected right 
thigh disability.  The pertinent employment records are not 
part of the claims folder.  VA has an obligation to seek 
these records.  Spurgeon v. Brown, 10 Vet App 194 (1997).

The case is REMANDED for the following actions:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
records of treatment pertinent to his 
claims and not already of record.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of these treatment records 
identified by the veteran.  The RO should 
specifically take all necessary steps to 
obtain records of the veteran's treatment 
by a private physician in Torrance, 
California, and all employment and 
medical records pertinent to the 
veteran's disability retirement from the 
United States Postal Service.  The RO 
should advise the veteran of any records 
it is unable 

2.  The veteran should be scheduled for 
appropriate examinations to evaluate the 
severity of the service-connected 
residuals of fracture of the right femur 
with surgical scars and right knee 
arthritis, residuals of second, left 
third, fourth, and fifth metatarsals 
fractures with surgical scars, and right 
leg scars, to include whether there are 
chronic residuals.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.

With regard to any disability 
attributable to the right knee or hip, 
the examiner should report the ranges of 
motion of those joints in degrees.  The 
examiner should also note whether there 
is any subluxation or lateral instability 
of the knee, and if present, whether such 
subluxation or lateral instability is 
mild, moderate or severe.

The examiner should determine whether the 
residuals of the right thigh or left 
metatarsal fractures are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should identify and describe 
fully the service-connected residual 
scars of the right femur, left foot 
metatarsal fracture scars, and right leg 
scars.  It should be stated whether the 
scarring is tender or painful on 
objective demonstration or productive of 
functional limitation.

The examiner is also requested to express 
an opinion as to whether a review of the 
record shows any period since November 
1978 when the veteran's disability was 
better or worse than on the current 
examination.  If possible, the examiner 
is requested to describe the periods 
during which the disability was better or 
worse than on the current examination.  
If the examiner is unable to make these 
determinations, the examiner should so 
state in the examination report.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.  

No action is required of the veteran until he receives 
further notice.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


